DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 23 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-20 are pending.
Claims 15-19 are withdrawn.
Claims 1-14 and 20 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-3, 5-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anavi-Goffer (WO 2017/149392 A1; of record), in view of Lindeman (US 2016/0213624 A1; of record) and Stinchcomb (US 2010/0273895 A1; of record).
Regarding claim 1, Anavi-Goffer discloses a stable (pg 19: 16-18), oil-in-water emulsion (pg 36: 23), with an average particle size under 1 micron (pg 36: 16-19). Anavi-Goffer teaches the composition comprises an antipsychotic such as cannabidiol that is present in 0.1% to 5% (pg 22: 12-13), within the claimed range, and further reading on claims 7, 14, and 20.
Regarding the limitation of a triglyceride oil in claim 1 and claim 8, Anavi-Goffer teaches olive oil or sesame oil in an amount of from about 10% to about 50%, overlapping the range in claim 1 and reading on claim 8. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). This teaching also meets the limitation of “wherein the emulsion oil phase comprises not more that 10% by weight of the composition,” as best understood by the Examiner.
Anavi-Goffer teaches that two emulsifiers are required to form the stable suspension, a surfactant HLB<9 and two surfactants with an HLB>13 (pg 51: 17-28). Regarding the claimed percentage of water, Anavi-Goffer teaches that the emulsion is a SEDDS (self-self-emulsifying drug delivery systems) (pg 12: 14-17); as such, one of ordinary skill in the art would have found it obvious to optimize the amount of water in order to produce a stable emulsion that effectively solubilizes the lipophilic cannabidiol active agent. Anavi-Goffer teaches that the amount of active agent is from 0.1% to 5% and an amount of the at least two emulsifiers of at least 30% of the SEDDS composition prior to the addition of the aqueous phase (pg 21: 10-21), a ratio meeting the claimed ratio in claim 1, as well as the ratio(s) recited in claim 12. 
For the limitation of “the composition is essentially free of phospholipids, liposomes, and/or micelles, Anavi-Goffer teaches a lower amount of “about 0.5%” of phospholipid co-surfactants; given the teaching of Anavi-Goffer regarding the amount of cannabinoids and triglyceride oil present, the limitation is met as defined in the instant specification, paragraph [0062].
Regarding claim 2, Anavi-Goffer teaches the composition is stable for 1-2 years at room temperature or at accelerated conditions (40oC) (pg 18: 5-18). 
For the limitation of claim 5 of a cannabinoid in an amount of at least 100 mg per teaspoon (4.9 mL), or about 2% as calculated by the Examiner, Anavi-Goffer teaches an amount of 5%.
For claim 6, Anavi-Goffer teaches an amount of 5% of cannabidiol and 10% of triglyceride oil, within the claimed ratio. Since Anavi-Goffer teaches the claimed cannabinoid and the claimed triglyceride oil, the solubility of the cannabinoid in triglyceride oil must meet the claimed threshold. As set forth in MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." As it pertains to this rejection, the solubility of the cannabinoid in the triglyceride oil is an inherent feature and the claimed ratio of cannabinoid to triglyceride oil is taught by Anavi-Goffer.
Regarding claim 9, Anavi-Goffer teaches surfactants having an HLB from about 10 to 16 including polyoxylated hydrogenated castor oil (pg 20: 27-28). For claim 10, Anavi-Goffer teaches sorbitan trioleate and sorbitan monooleate (pg 20: 22-25).
Anavi-Goffer does not teach the claim 1 limitations of a composition comprising at least one taste-enhancing excipient or the composition having the property of essentially free of bitter taste      
Lindeman and Stinchcomb teach the missing elements of Anavi-Goffer.
Lindeman is drawn to an emulsion composition containing cannabidiol (Abstract). Lindeman teaches the composition contains a taste-enhancing excipient, namely a sweetener, in an amount of 1% to 8% (pg 3, claim 7), the claimed amount. Lindeman teaches the sweetener can be sugar (sucrose), in an amount of 7.85% in an example (Fig. 6).
Stinchcomb is drawn to oral dosage forms of cannabidiol (pg 1, [0011] and pg 2, [0016]). Stinchcomb teaches the presence of taste enhancers such as sucralose and taste masking agents to “counteract” the bitter taste of the cannabinoid (pg 5, [0054] and pg 11, [0087]).
The person of ordinary skill in the art would have had a reasonable expectation of success in selecting Lindeman’s sucrose sweetener as a taste-enhancing excipient in Anavi-Goffer’s composition because Anavi-Goffer teaches a cannabidiol-containing emulsion is an effective medicament and Lindeman teaches sucrose as a flavor-enhancer to make the composition more palatable. Similarly, Lindeman teaches the combination of sucralose and a taste-masking agent counteract the bitter taste of cannabidiol. As such, one of ordinary skill in the art would have been motivated to select both Lindeman’s sucrose and Stinchcomb’s combination of sucralose and a taste masking agent because, generally, it is prima facie obvious to select known materials for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

2) Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anavi-Goffer (cited above), in view of Lindeman (cited above), Stinchcomb (cited above), and Roger (US 2006/0024335 A1; of record).
The teachings of Anavi-Goffer, Lindeman, and Stinchcomb are discussed above.
The combination of Anavi-Goffer, Lindeman, and Stinchcomb does not teach a composition comprising a taste-enhancing excipient comprising about 2% sucralose, about 0.5% of ammonium glycyrrhizinate, and a syrup comprising sucrose.
Roger teaches the missing element of the combination of Anavi-Goffer, Lindeman, and Stinchcomb. It is noted that Lindeman teaches the presence of sucrose in a water-containing composition. This combination of water and sucrose is considered to read on the limitation of “sucrose syrup.”
Roger teaches a bitter-masking agent, useful for pharmaceutical preparations, comprising a hydrogenated ethoxylated glycerol ester and a mixture of mono-ammonium glycyrrhizinate and sucralose (Abstract; pg 7, claims 6 and 7). It is noted that hydrogenated ethoxylated glycerol ester is taught by Anavi-Gaffer as a preferred emulsifier, having a HLB value of 14-16.
Roger teaches the mono-ammonium glycyrrhizinate is present in an amount of from 0.01% to 1% (pg 4, [0035]), overlapping the claimed range. Roger teaches examples wherein the amount of sucralose is 0.6% and 2.5%, respectively (Example 6 and Example 8). While Roger does not teach the claimed range of mono-ammonium glycyrrhizinate, for the purposes of obviousness, a range can be disclosed in multiple prior art references. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
The person of ordinary skill would have had a reasonable expectation of success in selecting sucrose, mono-ammonium glycyrrhizinate and sucralose in the claimed amounts for inclusion in the composition taught by the combination of Anavi-Goffer, Lindeman, and Stinchcomb since Lindeman teaches sucrose as a taste-enhancing excipient, and Roger teaches the combination of mono-ammonium glycyrrhizinate and sucralose, each in the claimed range, acts as a bitter-taste blocker when combined with polyethoxylated hydrogenated glycerol ester, also taught as a preferred surfactant in a cannabidiol-containing water-in-oil emulsion.

3) Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anavi-Goffer (cited above), in view of Lindeman (cited above), Stinchcomb (cited above), and Bromley (US 2016/0081976 A1; of record).
The teachings of Anavi-Goffer, Lindeman, and Stinchcomb are discussed above.
The combination of Anavi-Goffer, Lindeman, and Stinchcomb does not teach a composition comprising a suspension agent.
Bromley teaches the missing element of the combination of Anavi-Goffer, Lindeman, and Stinchcomb. 
Bromley teaches emulsions that may contain cannabinoids as an active agent (pg 6, [0074]). Bromley teaches the composition can include an emulsion stabilizer such as a gum mixture; the gum mixture can contain one or more of a blend of xanthan gum, guar gum and sodium alginate; modified gum acacia; and ester gum (pg 4, [0032]). Bromley teaches emulsion stabilizer can be added in an amount of about 1% (pg 51, [0540]), overlapping the claimed range. Bromley further teaches that addition of the emulsion stabilizer during the formation phase of the emulsion may aid in the formation of the emulsion (pg 17, [0237]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a stabilizing agent in an amount of about 1.0% by weight in an emulsion composition comprising a cannabinoid as taught by the combination of Anavi-Goffer, Lindeman, and Stinchcomb. A person of ordinary skill would have been motivated to choose a stabilizing agent to include in the emulsion composition comprising a cannabinoid as taught by the combination of Anavi-Goffer, Lindeman, and Stinchcomb since Bromley teaches a stabilizing agent can assist in induction of the emulsion.

Examiner’s Reply to Attorney Arguments dated 23 May 2022 
1) Rejection of claims 1-3, 5-12, 14, and 20 under 35 U.S.C. 103 over Anavi-Goffer, Lindeman, and Stinchcomb
The applicant argues that the “primary Anavi-Goffer reference only discloses and teaches self-emulsifying drug delivery systems.” The applicant further argues that “the present invention relates to a stable oil-in-water emulsion of cannabinoid(s) which naturally have low bioavailability. This emulsion is pre-formed (i.e., it exists prior to administration to the patient) and contains submicron-sized oil phase droplets contained within the outer, aqueous phase.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Anavi-Goffer clearly teaches oil-in-water emulsions comprising cannabinoids (pg 4: 12-13; pg 12: 27-29). It is noted that claim 1 is not drawn to the method of formation of the emulsion (“pre-formed”); as such the claim does not exclude self-emulsifying systems in which the emulsion forms spontaneously upon the addition of water. Regarding the particle size of the oil droplets, Anavi-Goffer teaches “The self-emulsifying composition spontaneously forms an oil-in-water emulsion, typically with an average particle size below 1 micron (see Example 1) upon dilution with water containing media.” See pg 36: 16-18. 
The applicant argues that “the primary Anavi-Goffer reference relied upon by the examiner relates to a self-emulsifying system, which is completely different from a pre-formed oil-in-water emulsion, and therefore does not - and furthermore, could not provide any information relating to the volume of the aqueous phase present in the final emulsion (since this is the volume of the body fluids in which the oil phase becomes emulsified upon ingestion in the patient).”
The Examiner acknowledges the arguments presented, but does not consider them persuasive. First, as discussed above, the claim is not limited to a pre-formed oil-in-water emulsion. Secondly, the applicant has not provided factual evidence to support the argument that the emulsion taught by Anavi-Goffer is different from the claimed emulsion and that the emulsion of Anavi-Goffer cannot meet the claimed amount of oil phase. As set forth in MPEP 2145(I), “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness." 
The applicant argues that Anavi-Goffer does not teach the final concentrations of the cannabinoid active, the triglyceride oil, the emulsifiers, the taste-enhancing excipient, or of the water phase - each of which is defined in instant base claim 1.
The Examiner disagrees with this argument since each claimed element, and the respective claimed amounts, are taught by the cited prior art. As set forth in MPEP 2143(I), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), one exemplary rationale supporting a conclusion of obviousness is combining prior art elements according to known methods to yield predictable results. In the instant case, the prior art of Lindeman and Stinchcomb teaches the missing elements of Anavi-Goffer regarding the presence of at least one taste-enhancing excipient and the composition having the property of essentially free of bitter taste. As discussed in MPEP 2145, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In the instant rejection, the attack on the Anavi-Goffer reference regarding the teachings of the claim 1 limitations does not account for the additional teachings of Lindeman and Stinchcomb. The combination of Anavi-Goffer, Lindeman and Stinchcomb appears to teach or suggest all of the elements of claim 1.  As such, the skilled artisan would have expected that the composition of the combination of Anavi-Goffer, Lindeman and Stinchcomb would have had the same stability as that which is instantly claimed. Something which is old (e.g. the composition of Anavi-Goffer, modified by Lindeman and Stinchcomb) does not become patentable upon the discovery of a new property (e.g. the stability), and this feature need not have been recognized at the time of the invention.  See MPEP 2112(I & II).
The applicant argues “Furthermore, and more significantly, the present inventor has contributed greatly to the technical field by means of the teachings in the present application, particularly in relation to the enhanced bioavailability of the pre-formed cannabinoid oil-in-water emulsions. Thus, taking just one example relating to this advantage, one learns the following from paragraph [0080] of the present specification, which is reproduced below with highlighting in bold:
It has been unexpectedly discovered that during the preparation of the emulsions of this invention, stable sub-micron or nano-emulsions are produced only when the oily internal phase of the oil-in-water emulsion is below about 10% of the total weight, and preferably below 8%, on a weight basis, and more preferably below 6%, and the emulsions produced under these conditions are stable compositions that enable long shelf life of  about two years and improved oral bioavailability of the cannabinoids in mammals.

The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. First, it is noted that the claims are not drawn to “enhanced bioavailability of the pre-formed cannabinoid oil-in-water emulsions” since no such limitations are recited. As set forth in MPEP 2111.01(II), "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” 
The applicant also states that the results are unexpected. The Examiner disagrees. As set forth in MPEP 716.02(b)(III), “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.” In the instant case, it does not appear that applicant compared the instant invention with that of the closest prior art cited by the Examiner (Anavi-Goffer), or with prior art that is closer than that that has been applied by the Examiner. See MPEP 716.02(e)(I).
The applicant argues that Anavi-Goffer does not provide a working example of cannabinoids in the emulsion taught in the disclosure, and that the physical properties of cannabinoids are different than the Anavi-Goffer examples. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Working examples in the prior art are not required for an obviousness rejection since patents are relevant as prior art for all they contain. See MPEP 2123(I). Since the disclosure of Anavi-Goffer clearly teaches cannabinoids in the emulsion composition (see citations above), the broad disclosure of Anavi-Goffer is sufficient to teach the claimed elements.
The applicant argues that the emulsion in Lindeman does not appear to have a submicron particle size, which is an essential feature of the present invention.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As suggested by the applicant, Lindeman is silent with regard to the particle size. However, as discussed above, Anavi-Goffer teaches the claimed particle size, and the applicant has not provided evidence that the inventions of Anavi-Goffer and Lindeman cannot be physically combined. As set forth in MPEP 2145(II), “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." Since one of ordinary skill would be motivated to enhance the palatability of an oral formulation, the addition of the tastant element  taught by Lindeman to the composition of Avani-Goffer is prima facie obvious. 
The applicant argues that the taste enhancers such as sucralose, and taste masking agents to counteract bitter taste of cannabinoids taught by Stinchcomb are in the context of a long laundry list of other pharmaceutical additives and excipients. The applicant further argues that Stinchcomb relates to compositions suitable for topical or transdermal administration of cannabinoids, not oral administration.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Stinchcomb teaches taste enhancers ([0054], [0058], [0087]). It is well-known in the art that many lipophilic cannabinoids have a disagreeable taste. As such, Stinchcomb teaches a means of improving the taste of cannabinoid-containing oral formulations ([0087]):
Compositions described herein may also optionally comprise one or more taste enhancers, such as sweeteners, including aspartame, acesulfame potassium, sucralose and saccharin or taste masking agents, such as flavorings. Depending on the desired result, a person of ordinary skill in the art of pharmacy, pharmaceutics, drug delivery, pharmacokinetics, medicine or other related discipline that comprises admixing an excipient with a drug or therapeutic agent to a composition would be able to select the appropriate taste enhancer or taste making agent and the relative concentration of the taste enhancer or taste masking agent.

2) Rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Anavi-Goffer, Lindeman, Stinchcomb, and Roger
The applicant argues that the additional Roger reference cannot satisfy the alleged deficiency of Anavi-Goffer or when taken in combination with Lindeman and Stinchcomb, as discussed above in the rejection of base claim 1.
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claim 4, the rejection of this claim is considered proper and is maintained. 

3) Rejection of claim 13 under 35 U.S.C. 103 over Anavi-Goffer, Lindeman, Stinchcomb, and Bromley
The applicant argues that the additional Bromley reference cannot satisfy the alleged deficiency of Anavi-Goffer or when taken in combination with Lindeman and Stinchcomb, as discussed above in the rejection of base claim 1.
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claim 13, the rejection of this claim is considered proper and is maintained. 

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612